Citation Nr: 0319573	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
organic heart disease with structural lesion and myocardial 
damage, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for the veteran's service-connected organic heart disease 
with structural lesion and myocardial damage.  The veteran 
appealed, and the Board remanded the claim for additional 
development in February 2001 and August 2001.

In a written brief, dated in July 2003, the veteran's 
representative raised the issues of entitlement to service 
connection (on a secondary basis) (see 38 C.F.R. § 3.310 
(West 2002)), for hypertension, and residuals of a stroke, as 
well as a claim of entitlement to a total rating due to 
unemployability caused by service-connected disability 
(TDIU).  These claims are not inextricably intertwined with 
the issues on appeal, see e.g., Babachak v. Principi, 3 Vet. 
App. 466 (1992), have not been adjudicated by the agency of 
original jurisdiction, and have been referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's heart has a normal left ventricular mass, with 
size on the upper limits of normal and moderate global 
dysfunction, and normal right ventricular size with mild 
global dysfunction; the veteran's service-connected organic 
heart disease with structural lesion and myocardial damage is 
not manifested by a workload of less than 7 MET's that 
results in dyspnea, fatigue, angina, dizziness, syncope, 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray; the veteran does not 
have rheumatic fever, or a diastolic murmur with 
characteristic EKG manifestations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected organic heart disease with structural 
lesion and myocardial damage have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.104, Diagnostic Code 7000 (as in effect prior to January 
12, 1998, and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a); see also Disabled American 
Veterans v. Sec'y of Veterans Affairs , Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 1998 decision that the evidence 
did not show that the criteria for an increased rating for 
his heart condition had been met.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), and the three supplemental statements of 
the case (SSOC's) informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this case, the claims file includes 
the veteran's available service medical records, which were 
obtained from the National Personnel Records Center, and both 
VA and non-VA medical evidence.  The veteran has been 
afforded several VA examinations for the disability in issue.  
It does not appear that there are any missing records that 
have been identified and that are obtainable, and that are 
relevant to the outcome of this claim.  Finally, in a letter 
from the RO to the veteran, dated in September 2001, the 
veteran was notified of the provisions of the VCAA pertaining 
to the duty to assist, as codified at 38 U.S.C.A. § 5103A 
(West 2002).  This letter informed him that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
records necessary to substantiate his claim, to include 
medical records, employment records or records from other 
Federal agencies.  See 38 C.F.R. § 3.159(c) (2002).  He was 
also notified that it was ultimately his responsibility to 
provide evidence in support of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002).  Given the foregoing, the Board finds 
that there is no issue as to whether VA has complied with its 
duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, in February 2003, subsequent to the 
enactment of the VCAA, the Board undertook additional 
development on this claim, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  This development has been 
completed, and additional evidence has been associated with 
the claims file.  Specifically, VA outpatient treatment 
records and a VA examination report have been obtained.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations which empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec' y of Veterans Affairs , Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam).  In this 
case, a written waiver was received in July 2003.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

A review of the veteran's written statements shows that he 
argues that a higher rating is warranted.  He essentially 
argues that the symptoms of his service-connected condition 
include edema, shortness of breath, and high blood pressure, 
and that these symptoms have been ignored.  See "statement 
in support of claim" (VA Form 646), dated in May 2001.  In a 
written brief, dated in July 2003, it was primarily argued 
that the veteran has hypertension and residuals of a stroke 
that are related to his service-connected heart disorder that 
warrant a total disability rating due to unemployability.  
However, as noted in the introduction of this decision, these 
claims have not been adjudicated by the agency of original 
jurisdiction, and have been referred to the RO for 
appropriate action.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The veteran's service medical records show that he was 
discharged in December 1945 due to arrhythmia, cardiac, 
ventricular, premature contractions. 

Service connection for arrhythmia, cardiac, ventricular, was 
granted by the RO in June 1946.  The RO subsequently 
increased the evaluation for this disability to 10 percent, 
and recharacterized it as organic heart disease with 
structural lesion and myocardial damage.  In December 1997, 
the veteran filed a claim for an increased rating.  In 
February 1998, the RO denied the claim, and the veteran has 
appealed.  

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating artery and vein disorders, 
including hypertension, hypertensive vascular disease and 
arteriosclerotic heart disease, as set forth in 38 C.F.R. § 
4.104.  See 61 Fed. Reg. 65207-65244 (1998).  The RO has 
applied the new criteria to the veteran's claim.  See 
September 2002 SSOC.  Since the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The Board further notes that the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002).  Thus, the 
symptoms of the veteran's heart condition will be considered 
under the former criteria for the period prior to the 
effective date of the change in the regulations, and under 
both the old and the revised criteria from January 12, 1998 
to the present date.

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 (as in 
effect prior to January 12, 1998), a 10 percent disability 
rating was assigned for rheumatic heart disease with 
identifiable valvular lesion, slight, if any dyspnea, the 
heart not enlarged; following established active rheumatic 
heart disease.  A 30 percent disability rating was assigned 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations during the episode or recurrence for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart. 

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 (as in 
effect January 12, 1998), a 10 percent disability rating is 
assigned for: Valvular heart disease (including rheumatic 
heart disease): Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent disability rating is assigned where there is: 
Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  

The relevant medical evidence for consideration in this case 
includes VA outpatient treatment reports, dated between 1996 
and 2003, and several VA examination reports, dated between 
1999 and 2003.  

The VA outpatient treatment reports show that the veteran 
received treatment for high blood pressure and complaints 
that included shortness of breath.  His medications included 
the use of bronchodilators/inhalers.  A March 2000 report 
notes that an echocardiogram showed normal wall motion, and 
an ejection fraction of 50 to 60 percent with very mild 
mitral regurgitation and tricuspid regurgitation.  There 
reports contain diagnoses and assessments that include 
history of valvular heart disease, hypertension, "blood 
pressure not controlled," "probable congestive heart 
failure by echo," "dyspnea on exertion probably related to 
congestive heart failure and fluid retention," "likely 
exacerbation of COPD," and COPD.  Between 2002 and April of  
2003, he was treated for a variety of complaints that 
included dysphagia, leg swelling and shortness of breath.  He 
was thought to possibly have edema of the legs related to 
congestive heart failure.  "Mild systolic hypertension" and 
dysfunction of the left and right ventricles, were noted, as 
was difficulty separating pulmonary vs. cardiac contributions 
to symptoms.  VA chest X-ray reports, dated in August and 
November of 2002 and January 2003, note emphysema, diffuse 
bronchial wall thickening with borderline cardiomegaly and/or 
mild heart enlargement.  Possible early bronchopneumonia was 
also noted.  The impressions included COPD exacerbation, 
hypertension, "probable resolving pneumonia," "underlying 
COPD," "cardiomegaly without congestive heart failure."  
The reports note a past medical history of disorder that 
included hypertension, congestive heart failure, COPD, 
valvular heart disease, an abdominal aortic aneurysm and a 
greater than 100 pack-year history of smoking.  

A VA general medical examination report, dated in March 1999, 
shows that the veteran's complaints included shortness of 
breath, a heart flutter, chest pain, heart trouble and 
emphysema.  The examiner stated that an electrocardiogram 
(EKG) report revealed anteroseptal myocardial infarction and 
left axis deviation with a means QRS factor.  On examination, 
the heart had regular rate and rhythm without murmurs, rubs 
or gallops.  There was an increased AP (anterior-posterior) 
diameter of the chest, and percussion note was increased.  
The impressions included chronic bronchiospastic lung 
disease, hypertensive blood pressure fairly well controlled, 
and EKG evidence of old myocardial infarction.  An 
accompanying pulmonary function test (PFT) contains an 
impression of severe airflow obstruction.  

A VA examination for household status or permanent need for 
regular aid and attendance, dated in January 2002, contains 
diagnoses that include hypertension and COPD.

A VA heart examination report, dated in March 2001, shows 
that the veteran was examined by John H. Holt, M.D.  The 
report shows that the veteran complained of shortness of 
breath, which the examiner stated had been associated with 
chronic obstructive pulmonary disease (COPD) and emphysema.  
Dr. Holt noted that the veteran's October 1999 and December 
1999 echocardiograms were normal, and that his ejection 
fraction was 50 to 60 percent.  He stated that there was no 
evidence of any valve disease, and that the veteran's primary 
disability was pulmonary disease and not cardiac disease.  
The heart was not enlarged.  Heart sounds were distant but 
without murmurs and the rhythm was regular.  The diagnoses 
included severe COPD, controlled hypertension with normal 
renal function, no evidence of valvular heart disease, and 
probable coronary artery disease based on electrocardiogram 
which shows an inferior scar with no wall abnormalities and 
no chest pain.  

A VA hospital report, dated in January 2002, shows that the 
veteran received treatment for complaints of melena and blood 
per rectum.  On examination, the heart was tachy, but there 
were no murmurs, rubs or gallops.  An EKG showed no ischemic 
changes.  A chest X-ray showed no acute disease.  The 
diagnoses included pyloric channel ulcer, COPD, and 
hypertension.  

A VA heart examination report, dated in January 2002, shows 
that the veteran was examined by Dr. Mary Hawke.  The report 
shows that the veteran complained of shortness of breath and 
chest pain.  The impression noted that an echocardiogram had 
been ordered to completely evaluate the possibility of 
valvular heart disease.  

A VA echocardiogram report, dated in February 2002, notes 
normal LV mass, with size on the upper limits of normal and 
moderate global dysfunction, and normal RV size with mild 
global dysfunction.  

An addendum to the examination report, dated in August 2002, 
written by Dr. Holt, shows that he noted that in the past the 
veteran's heart, and heart rhythm, had been described as 
regular, with no heart murmurs, or enlargement.  Dr. Holt 
stated that the February 2002 echocardiogram was of poor 
quality, but showed normal LV size, moderate global 
hypokinesis, and that valvular function and MET could not be 
evaluated as the veteran was in a wheelchair.  An MET of 1 to 
2 was estimated, and the examiner stated that there was no 
history of congestive heart failure.  Finally, the examiner 
stated that the veteran was totally and permanently disabled 
and unemployable because of his debilitated state, but that 
this was not due to his heart, and that there was no evidence 
for valvular heart disease.  

An addendum to the examination report, dated in September 
2002, shows that Dr. Holt stated that MET level estimated at 
1-2 was based upon physical disabilities other than the 
veteran's heart, and that, "There is no evidence of any 
significant heart disease."

A VA heart examination report, dated in May 2003, shows that 
Dr Holt wrote:

[The veteran] is 100 % non-service 
compensated for his multiple medical 
problems.  It is not clear why he is here 
now.  Dr. Hawke and I have previously 
evaluated [the veteran] and have 
concluded that most of his disability is 
from his chronic obstructive lung 
disease.  He has mild to moderate LV 
dysfunction by echocardiogram with normal 
left ventricular size and no hypertrophy.  
It is not clear why he has depressed LV 
function, but as I stated earlier, he 
does have severe COPD with difficulty to 
assess how much his dyspnea is due to his 
heart and how much is due to his lungs, 
but clinically most of his dyspnea is due 
to his lungs.  It is totally impossible 
to evaluate his MET level because he has 
had a stroke, he is confined to a wheel 
chair, he is unable to walk, and he lives 
in a bed to chair existence.  His wife is 
his primary care giver.  He was 
hospitalized in the Birmingham VA on 
January 12, 2002 with a breathing pyloric 
channel ulcer which was cauterized.  He 
has also had a stroke of the left 
hemiparesis.  There is no evidence that 
he has valvular heart disease.  
Apparently he was compensated when he 
left the military for a heart murmur but 
he now had no heart murmur.  He does have 
peripheral edema but primarily from 
inactivity and dependent edema from his 
sitting.  He states that his edema tends 
to go down at night when his legs are 
elevated.  DIAGNOSIS: Chronic shortness 
of breath, probably primarily his lungs 
as it may be his heart contributing 
somewhat to his shortness of breath, but 
he has no evidence of any valvular heart 
disease.  Currently he has no signs of 
congestive heart failure.  He has chronic 
venous insufficiency of his legs with 
peripheral edema.  He is wheelchair bound 
from his multiple medical problems.  He 
is 100% disabled and 100% unemployable.  
He was advised to apply for aid and 
attendance.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
service-connected organic heart disease with structural 
lesion and myocardial damage does not more nearly 
approximates the requirements for a rating in excess of the 
currently assigned 10 percent rating.  As an initial matter, 
the Board notes that the medical evidence shows that the 
veteran has received treatment for pulmonary conditions for 
which service connection is not currently in effect and which 
negatively affect his metabolic equivalent (MEB).  
Specifically, the veteran has received ongoing treatment for 
emphysema and COPD.  Under the circumstances, the Board has 
given careful consideration to the Court's holding in 
Mittleider v. West, 11 Vet. App. 181 (1998), in which the 
Court held that where it is not possible to separate the 
effects of the service- connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor.  
However, as discussed below, service-connection is currently 
only in effect for organic heart disease with structural 
lesion and myocardial damage, and the Board has determined 
that the evidence does not warrant the conclusion that the 
symptoms of this disability warrant an increased evaluation 
  
With regard to DC 7000 (as in effect prior to January 12, 
1998), there is conflicting evidence of cardiomegaly, 
however, and in any event, the evidence does not show that 
the veteran has diastolic murmur, nor is there medical 
evidence of EKG manifestations that are "characteristic" of 
a heart murmur.  See e.g., March 2001 VA heart examination 
report; January 2002 VA hospital report; August 2002 
addendum; May 2003 VA examination report.  With regard to the 
new version of DC 7000, the record reflects that it is 
extremely difficult to estimate the veteran's MET levels due 
to his age (he was born in 1919), his residuals of a stroke, 
and his required use of a wheelchair.  However, the only 
competent MET estimate of record is Dr. Holt's estimate of a 
MET of 1 to 2, and Dr. Holt stated that this MET level was 
based upon physical disabilities other than the veteran's 
heart.  In addition, the May 2003 VA heart examination report 
shows that Dr. Holt stated that he and Dr. Hawke had 
previously evaluated the veteran and concluded that "most of 
his disability is from his COPD."  He further stated that 
"most" of the veteran's dyspnea is due to his lungs.  Dr. 
Holt's opinion is accompanied by a rationalized explanation.  
This report is the most current examination report of record, 
and is therefore considered to be the most probative of the 
veteran's current condition.  See Francisco.  The Board finds 
that Dr. Holt's opinions, when read in context and taken in 
consideration with the other medical evidence of record, 
warrant the conclusion that a rating in excess of 10 percent 
is not warranted.  The Board's conclusion is based, in part, 
on the fact that Dr. Holt determined that there was no 
evidence of valvular heart disease or a heart murmur, and 
that the veteran had no signs of congestive heart failure.  
Furthermore, Dr. Holt's opinion is consistent with the 
medical evidence which shows that the veteran has required 
ongoing treatment for his emphysema and COPD, to include the 
use of bronchodilators/inhalers, and that the veteran's 
pulmonary pathology has been described as "severe."  See 
e.g., March 1999 VA pulmonary function test (containing an 
impression of severe airflow obstruction).  Finally, although 
there are some notations of congestive heart failure and 
valvular heart disease in the VA outpatient treatment 
reports, these are either "by history", equivocal in 
nature, and/or are unsupported by other indicia of 
reliability, such as diagnostic testing, such that they are 
outweighed by the VA examination reports which show that 
there is no evidence of any valve or heart disease.  
Furthermore, the evidence does not show that the veteran has 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  See e.g., May 2003 VA examination 
report.  

In summary, the evidence does not show that the criteria for 
a rating in excess of 10 percent have been met under either 
the new or the old version of DC 7000.  Accordingly, the 
claim must be denied.  

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for service-connected 
organic heart disease with structural lesion and myocardial 
damage is denied.   


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

